Citation Nr: 0331356	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran allegedly received in-
patient treatment in service for a foot 
and/or a right knee disability during 
his period of active service, which was 
from July 6, 1967, to August 25, 1967 
at Martin Army Hospital at Fort 
Benning, Georgia.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
all available clinical records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The record indicates that the 
veteran was treated or evaluated for a 
right knee disability by "Ruckers 
Doctor Hospital" in Richmond, Virginia, 
in 2001 or 2002.  Make arrangements to 
obtain all their records, including 
reports of medical examinations, 
medical statements, outpatient 
treatment records, X-ray films, other 
studies of the knees, and any records 
in their possession regarding treatment 
or evaluation by Dr. Butterworth.

3.  The record indicates that the 
veteran was treated or evaluated for a 
right knee disability by Dr. 
Butterworth in Richmond, Virginia, 
prior to his hospitalization in June 
and July 1970.  Ask the veteran to 
provide the address of the depository 
of Dr. Butterworth's records and make 
arrangements to obtain all records.

4.  Inform the veteran that he may 
submit a statement from a medical 
professional, such as the doctor who 
saw him at the "Ruckers Doctors 
Hospital, showing that a current right 
knee disability is related to active 
service.

5.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination 
by an orthopedic surgeon to determine 
the relationship, if any, between a 
right knee disability and active 
service.  Send the claims folder to the 
examiner for review.

The claims file and a separate copy of 
this memo must be sent to the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
reports that the claims file, including 
service medical records, was in fact 
made available for review in 
conjunction with the examination.  Any 
further indicated special studies 
should be conducted.

Provide the orthopedic surgeon with the 
following instructions: 
(1) All findings must be reported in 
detail and a complete detailed 
rationale must be given for each 
opinion rendered.  (2) The examiner is 
specifically requested to render an 
opinion as to whether it is as least as 
likely as not that the veteran's right 
knee disability began during his period 
of active service or is otherwise 
related to his period of active 
service, including the documented in-
service knee sprain and the veteran's 
reported in-service symptomatology; or 
if preexisting active service, was 
aggravated thereby?

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





